PER CURIAM.
Appellant is not entitled to credit for time served in various probation and restitution centers. See Smith v. State, 619 So.2d 994 (Fla. 3d DCA 1993); Turner v. State, 395 So.2d 1242 (Fla. 1st DCA 1981). However, the judgment must be corrected to reflect conviction of a third-degree felony rather than a second-degree felony. Finally, the trial court erroneously revoked appellant’s probation and sentenced him to time served on a misdemeanor offense for which the sixty-day probationary term had expired. The judgment should also be corrected to so re-*455fleet. Appellant need not be present for correction of Ms sentence. Davis v. State, 387 So.2d 490 (Fla. 1st DCA 1980). Judgment affirmed; sentence vacated in part and remanded for correction.
BOOTH, JOANOS and BENTON, JJ., concur.